Per Curiam.
Defendant was tried before a jury and convicted of the crime of first-degree murder.*
On appeal defendant alleges that evidence found in a back bedroom was obtained in an unreasonable search and seizure in violation of the Fourth Amendment to the United States Constitution. Additionally, defendant contends that there was insufficient evidence of premeditation and deliberation to warrant a conviction of first-degree murder. Some of the seized evidence was given to the police by the defendant’s sister with whom he lived, and others were obtained by the police from premises not under the exclusive control of the defendant. Compare Burdeau v. McDowell (1921), 256 US 465 (41 S Ct 574, 65 L Ed 1048); Berger v. New York (1967), 388 US 41 (87 S Ct 1873, 18 L Ed 2d 1040); People v. Joshua (1971), 32 Mich App 581.
A review of the record herein reveals ample evidence from which wilfulness, deliberation, and premeditation may be logically inferred. *297See People v. Bauman (1952), 332 Mich 198; People v. Case (1967), 7 Mich App 217.
Affirmed.

MCLA § 750.316 (Stat Ann 1971 Cum Supp § 28.548).